                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 1 of 26




                                                                                    1 KENNADAY LEAVITT OWENSBY PC
                                                                                      CURTIS S. LEAVITT (SBN 162032)
                                                                                    2 cleavitt@kennadayleavitt.com
                                                                                      LANCE M. MARTIN (SBN 294457)
                                                                                    3 lmartin@kennadayleavitt.com
                                                                                      621 Capitol Mall, Suite 2500
                                                                                    4 Sacramento, California 95814
                                                                                      Telephone:     (916) 732-3060
                                                                                    5
                                                                                      Attorneys for Defendants
                                                                                    6 MONTEREY PENINSULA
                                                                                      HORTICULTURE, INC. dba ROCKET
                                                                                    7 FARMS;
                                                                                      MONTEREY PENINSULA
                                                                                    8 HORTICULTURE, INC. / STEVEN
                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,
                                                                                    9 EMPLOYEE BENEFIT PLAN

                                                                                   10
                                                                                                                     UNITED STATE DISTRICT COURT
                                                                                   11
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                                   12

                                                                                   13 SALINAS VALLEY MEMORIAL                             Case No. 5:17-cv-07076-VKD
                                                                                      HEALTHCARE SYSTEM,
                                                                                   14                                                     MONTEREY PENINSULA
                                                                                                Plaintiff,                                HORTICULTURE, INC.’S
                                                                                   15                                                     THIRD-PARTY COMPLAINT
                                                                                           v.
                                                                                   16
                                                                                                                                          Judge: Hon. Mag. Judge Virginia K. DeMarchi
                                                                                      MONTEREY PENINSULA
                                                                                   17 HORTICULTURE, INC. dba ROCKET
                                                                                                                                          Complaint Filed: December 13, 2017
                                                                                      FARMS; MONTEREY PENINSULA
                                                                                   18 HORTICULTURE, INC. / STEVEN                         Trial Date: None set.
                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,
                                                                                   19 EMPLOYEE BENEFIT PLAN,

                                                                                   20                 Defendants.
                                                                                   21

                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23          Third-Party Plaintiff, MONTEREY PENINSULA HORTICULTURE, INC. (“Monterey”),
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 for itself and as fiduciary of the Monterey Peninsula Horticulture / Steven Roberts Original Desserts,
                                 L AW
                                  AT




                                                                                   25 LLC, Employee Benefit Plan (the “Plan” or Self-Funded Plan), files this Third-Party Complaint
                                 A TTORNEYS




                                                                                   26 against Third-Party Defendants, EMPLOYEE BENEFIT MANAGEMENT SERVICES, INC.

                                                                                   27 (“EBMS”), CLAIMS DELEGATE SERVICES, LLC (“CDS”), ADVANCED MEDICAL PRICING

                                                                                   28 SOLUTIONS, INC. (“AMPS”), and ALLIANT INSURANCE SERVICES, INC. (“Alliant”)
                                                                                      00141025.1                         -1-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 2 of 26




                                                                                    1 (collectively, Third-Party Defendants”) for breach of fiduciary duty, breach of written contract and

                                                                                    2 professional negligence.

                                                                                    3                                    JURISDICTION AND VENUE

                                                                                    4          1.      Jurisdiction is proper in this Court under 28 U.S.C. sections 1331, 1332 and 1367.

                                                                                    5 Federal questions exist under 28 U.S.C. section 1331 because Monterey alleges claims under the

                                                                                    6 following federal statute: the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

                                                                                    7 U.S.C. § 1132(e)(1). Diversity jurisdiction exists under 28 U.S.C. section 1332 because this case is

                                                                                    8 between citizens of different states and the amount in controversy exceeds $75,000 to each of them.

                                                                                    9 Supplemental jurisdiction exists under 28 U.S.C. section 1367 because Monterey’s claims are based

                                                                                   10 on, arise from, and are factually interrelated with Salinas’ allegations against Monterey.

                                                                                   11          2.      This Court has personal jurisdiction over the parties because each Defendant

                                                                                   12 systematically and continuously conducts business in this State, and otherwise has minimum contacts

                                                                                   13 with this State sufficient to establish personal jurisdiction over each of them.

                                                                                   14          3.      Venue is proper in the San Jose Division of the United States District Court for the

                                                                                   15 Northern District of California under 28 U.S.C. sections 1391(b) and (c), and 29 U.S.C. section

                                                                                   16 1132(e)(2). This judicial district is the appropriate venue under 28 U.S.C. sections 1391(b) and (c)

                                                                                   17 because this district is where the acts, omissions and events giving rise to Monterey’s causes of action

                                                                                   18 occurred, and where EBMS, CDS (now known as AMPS) conduct business. This judicial district is

                                                                                   19 the appropriate venue under 29 U.S.C. section 1132(e)(2) because this district is where the Plan was

                                                                                   20 administered and where the breaches too laces that causes loss and damage to Monterey.

                                                                                   21                                             THE PARTIES

                                                                                   22          4.      Third-Party Plaintiff Monterey is a California corporation with its principle place of
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 business in Salinas, California. Monterey is in the agricultural business and provides nursery
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 products, including greenhouse growers, indoor potted foliage plants, and edible herbs, fruits and
                                 L AW
                                  AT




                                                                                   25 vegetables to its customers. Monterey is the sponsor and plan administer of the Plan. Monterey is a
                                 A TTORNEYS




                                                                                   26 fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii).

                                                                                   27          5.      Third-Party Defendant Employee Benefit Management Services, Inc. is a Montana

                                                                                   28 corporation with its principle place of business at 1075 Overland Ave, Billings, MT. EBMS conducts
                                                                                      00141025.1                                         -2-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 3 of 26




                                                                                    1 business in California and is a third-party administrator providing administrative services, including

                                                                                    2 plan design, medical bill review, and claims administrative services, to self-funded plans. EBMS is

                                                                                    3 the claims administrator of the Plan. EBMS drafted and provided Monterey with its plan documents.

                                                                                    4 In addition to its third-party administrative services, EBMS adjusted, reviewed and paid claims under

                                                                                    5 the Plan. Specifically, EBMS determined what healthcare providers would be paid by the Plan, and

                                                                                    6 in what amount. EBMS received compensation from Monterey and/or the Plan for services provided

                                                                                    7 to Monterey and the Plan. EBMS is a fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii)

                                                                                    8 with regard to the design and terms of the Plan document, with regarding to cost saving mechanism

                                                                                    9 for claims processing, and with regard to the decision to retain AMPS and CDS.

                                                                                   10          6.     Third-Party Defendant Advanced Medical Pricing Solutions is an Arizona corporation

                                                                                   11 with its principal place of business at 35 Technology Parkway, Suite 100, Peachtree Corners, GA.

                                                                                   12 AMPS conducts business in California, and provides administrative services, including medical bill

                                                                                   13 review and reference based pricing and reimbursement processes, and the determination of what

                                                                                   14 health claims should be paid and in what amount. Monterey contracted with AMPS (through

                                                                                   15 Monterey’s contract with CDS) for administrative services, and AMPS provided administrative

                                                                                   16 services, including whether the Plan should be amended to reflect AMPS’ medical bill review and

                                                                                   17 reference based pricing and reimbursement processes, setting out-of-network reimbursement rates for

                                                                                   18 healthcare provider claims, negotiation of direct provider contracts, medical bill or claim review, and

                                                                                   19 the determination of what health claims should be paid and in what amount. Thus, AMPS is a

                                                                                   20 fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii).

                                                                                   21          7.     Third-Party Defendant CDS is a Florida limited liability company with its principal

                                                                                   22 place of business at 420 Technology Parkway, Norcross, GA. On or around August 1, 2014, CDS
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 became a wholly-owned subsidiary of AMPS. CDS conducts business in California, both on its own
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 and through its parent company AMPS. CDS provides administrative services, including medical bill
                                 L AW
                                  AT




                                                                                   25 review and reference based pricing and reimbursement processes, and the determination of what
                                 A TTORNEYS




                                                                                   26 health claims should be paid and in what amount. Monterey contracted with CDS for administrative

                                                                                   27 services, and CDS provided administrative services, including whether the Plan should be amended

                                                                                   28 to reflect CDS’ medical bill review and reference based pricing and reimbursement process, setting
                                                                                      00141025.1                                      -3-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 4 of 26




                                                                                    1 out-of-network reimbursement rates for healthcare provider claims, negotiation of direct provider

                                                                                    2 contracts, medical bill or claim review, referenced based pricing and referenced based reimbursement

                                                                                    3 of claims, and the determination of what health claims should be paid and in what amount. Thus,

                                                                                    4 AMPS is a fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii).

                                                                                    5            8.      Third-Party Defendant Alliant is a Delaware corporation with its principal place of

                                                                                    6 business at 1301 Dove Street, Suite 200, Newport Beach, CA. Alliant conducts business in California,

                                                                                    7 and provides insurance broker and employee benefit plan consulting services to employers. Alliant

                                                                                    8 serves Monterey as insurance broker, employee benefits consultants, and trusted advisors. Alliant

                                                                                    9 counseled and assisted Monterey on the Plan’s design, legal compliance aspects, administration, and

                                                                                   10 by procuring stop-loss insurance coverage for the Plan. Alliant received compensation from Monterey

                                                                                   11 and/or the Plan for services provided to Monterey and the Plan. Alliant is a part in interest under

                                                                                   12 ERISA section 3(14)(A) with regard to the Plan.

                                                                                   13                                       FACTUAL ALLEGATIONS

                                                                                   14 The Plan Provides Healthcare Services for Monterey’s Employees and Employees’ Dependents.

                                                                                   15            9.      The Plan was a health benefit plan that was sponsored by Monterey from July 1, 2014

                                                                                   16 through June 30, 2017. The Plan was self-funded by Monterey through employer and participant

                                                                                   17 contributions.

                                                                                   18            10.     The Plan is an employee benefit plan within the meaning of ERISA section 3(1), and

                                                                                   19 is subject to Title I of ERISA and its fiduciary standards. The Plan is required to file Form 5500s for

                                                                                   20 each plan year.

                                                                                   21            11.     Monterey’s employees and employees’ dependents are participants of the Plan (“Plan

                                                                                   22 participants”). The Plan insures Monterey’s employees and employees’ dependents against losses
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 arising from their medical care. Monterey’s employees and employees’ dependents rely upon the
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Plan’s benefits to cover the costs of their healthcare in the same manner as a health insurance policy.
                                 L AW
                                  AT




                                                                                   25            12.     Monterey intended for the Plan to cover health claims of its employees and employees’
                                 A TTORNEYS




                                                                                   26 dependents similar to the health insurance policies Monterey utilized to provide healthcare coverage

                                                                                   27 before July 1, 2014.

                                                                                   28 ///
                                                                                        00141025.1                                        -4-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 5 of 26




                                                                                    1          13.     To limit its maximum potential liability, Monterey purchased excess liability

                                                                                    2 insurance (stop-loss) policy for the Plan. Defendants advised Monterey in procuring stop-loss

                                                                                    3 insurance coverage for the plan.

                                                                                    4 Monterey Creates the Plan at The Recommendation of Alliant, EBMS, AMPS and CDS.

                                                                                    5          14.     The relationship and transaction between Monterey and the Third-Party Defendants

                                                                                    6 began with the Plan and arose from the trusted relationship of Monterey with insurance agent and

                                                                                    7 benefit consultants, Alliant, in 2014.

                                                                                    8          15.     In 2014, Monterey was presented by Alliant, itself and on behalf of EBMS, CDS

                                                                                    9 and/or AMPS, with a proposal to change Monterey healthcare insurance coverage for its employees

                                                                                   10 and employees’ dependents from a fully insured plan to a self-insured plan.

                                                                                   11          16.     As part of the switch to a self-insured plan, EBMS, AMPS, CDS, and Alliant presented

                                                                                   12 the self-insured plan as a cost-savings mechanism. As part of the self-funded plan, AMPS, CDS,

                                                                                   13 EBMS, and Alliant also presented a Claim Review and Validation Program and a Reference Based

                                                                                   14 Reimbursement (“RBR”) program to Monterey and the Plan. AMPS, CDS, EBMS, and Alliant

                                                                                   15 represented to Monterey and the Plan that their self-funded plan was the type of RBR program that

                                                                                   16 was accepted and would enable Monterey to reduce its costs for providing health insurance to its

                                                                                   17 employees and employees’ dependents.

                                                                                   18          17.     At the time the self-funded plan, the Claim Review and Validation Program, and RBR

                                                                                   19 Program were presented to Monterey, EBMS, AMPS, CDS, and Alliant represented they were

                                                                                   20 knowledgeable in self-funded plans, claim review and validation, and RBR and pricing programs,

                                                                                   21 and Monterey relied upon them and their representations.

                                                                                   22          18.     Alliant advised Monterey to utilize EBMS, AMPS and CDS’ services with respect to
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 the Plan.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          19.     Alliant, EBMS, AMPS, and CDS were in a position of trust and confidence with
                                 L AW
                                  AT




                                                                                   25 regard to Monterey, often rendered compliance advice to Monterey concerning the Plan, and
                                 A TTORNEYS




                                                                                   26 represented to Monterey that changing to a self-funded plan would help manage costs. Monterey

                                                                                   27 relied upon the advice of Alliant, EBMS, AMPS, and CDS, and amended Monterey’s healthcare

                                                                                   28 insurance coverage from a fully-insured plan to a self-funded plan, and implemented the Claim
                                                                                      00141025.1                                    -5-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 6 of 26




                                                                                    1 Review and Validation Program and the RBR under the self-funded plan.

                                                                                    2            20.     In 2014, Monterey established the Plan as a self-funded plan.

                                                                                    3 Alliant, EBMS, AMPS and CDS Neither Properly Created Nor Properly Administered the Plan.

                                                                                    4            21.     The operative Plan document, the Summary Plan Description (“SPD”), stated that

                                                                                    5 EBMS was the Claims Administrator for the Plan. The services agreement between Monterey and

                                                                                    6 EBMS listed EBMS’ duties and responsibilities as Claim Administrator. As Claim Administrator,

                                                                                    7 EBMS’ duties and responsibilities included, but were not limited to, preparing the SPD, processing

                                                                                    8 and adjudicating all claims, reviewing and responding to appeals regarding benefit determinations,

                                                                                    9 facilitating reviews by independent review organizations, and answering medical benefit and claim

                                                                                   10 questions.

                                                                                   11            22.     The services agreement between Monterey and AMPS and CDS listed AMPS and

                                                                                   12 CDS’ duties and responsibilities as third-party administrators. As the third-party administrator,

                                                                                   13 AMPS and CDS’ duties and responsibilities included, but were not limited to, implementing and

                                                                                   14 administering the Claim Review and Validation Program and the RBR Program, engaging billing

                                                                                   15 review specialists and medical review specialists, making benefit determinations under the SPD, and

                                                                                   16 handling benefit determination appeals. Additionally, the service agreement mandated that the Plan

                                                                                   17 be amended to include a list of “Required Modifications.” These “Required Modifications” change

                                                                                   18 the Plan materially, impacting the Plan’s “structure, design, concepts, definitions, terms and

                                                                                   19 provisions” applicable to all benefit claims submitted to the Plan. The result of the “Required

                                                                                   20 Modifications” that AMPS and CDS dictate be made to the Plan was that AMPS and CDS were given

                                                                                   21 total discretion and authority over benefit claims.

                                                                                   22            23.     The service agreements between Monterey and the Defendants and the SPD purport
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 to be legitimate, but operationally, the agreements were not followed and the Plan operated nothing
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 like the plan presented to Monterey. The services actually perpetrated upon Monterey, the Plan and
                                 L AW
                                  AT




                                                                                   25 Monterey’s employees and employees’ dependents who participated in the Plan was nothing like
                                 A TTORNEYS




                                                                                   26 what Monterey and the Plan contracted to receive for the following reasons:

                                                                                   27            a.      The SPD prepared and modified by EBMS, AMPS, and CDS violates federal law.

                                                                                   28                    Specifically, AMPS’ and CDS’ Claim Review and Validation Program and RBR
                                                                                        00141025.1                                    -6-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 7 of 26




                                                                                    1                    Program shifted healthcare costs to participants and violated the Affordable Care Act

                                                                                    2                    (“ACA”) mandates, including the “minimum value” provision to participants from the

                                                                                    3                    Plan and rendering the Plan unaffordable. Additionally, the Claims Review and

                                                                                    4                    Validation Program and Plan Limitations violate ERISA, including the disclosure

                                                                                    5                    rules;

                                                                                    6            b.      EBMS, AMPS, and CDS did not administer the Plan in accordance with the SPD.

                                                                                    7                    EBMS, AMPS, and CDS discounted virtually all substantive medical claims

                                                                                    8                    submitted to the Plan by healthcare providers in a similar fashion for claims incurred

                                                                                    9                    or presented in the 2014 and 2017 time period. Specifically, EBMS, AMPS, and CDS

                                                                                   10                    did not administer the Plan according to the SPD and did not utilize the RBR program;

                                                                                   11            c.      EBMS, AMPS, and CDS made false communications to healthcare providers

                                                                                   12                    regarding the level of plan benefits under assignment of benefits received from Plan

                                                                                   13                    participants. EBMS, AMPS, and CDS communicated benefits to healthcare providers

                                                                                   14                    that exceeded the actual Plan benefits. Specifically, EBMS, AMPS, and CDS made

                                                                                   15                    false representations to healthcare providers that the Plan would cover 70% of the

                                                                                   16                    medical bills, up to $21,666, after which, the Plan would cover 100%. EBMS, AMPS,

                                                                                   17                    and CDS also made false representations to healthcare providers that the Plan had a

                                                                                   18                    maximum out-of-pocket limit of $6,350 for all services without limitation; and

                                                                                   19            d.      AMPS’ and CDS’ Claim Review and Validation Program and RBR Program, when

                                                                                   20                    applied to the Plan’s design, guaranteed Monterey’s employees and employees’

                                                                                   21                    dependents would be subject to balance billing from healthcare providers.

                                                                                   22            24.     Operationally, EBMS, CDS, and AMPS act with complete discretion and authority as
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 to the disbursement of Plan assets on all healthcare provider claims. EBMS, CDS and AMPS
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 exercised complete authority and control over Plan assets by determining what payment would be
                                 L AW
                                  AT




                                                                                   25 made out of Plan assets, to whom such payments would be made, and in what amount. Monterey
                                 A TTORNEYS




                                                                                   26 approved aggregate funding requests, but did not determine any individual claim or vendor payment

                                                                                   27 amounts.

                                                                                   28            25.     EBMS, AMPS, and CDS did not disclose to Monterey or the Plan the full nature and
                                                                                        00141025.1                                   -7-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 8 of 26




                                                                                    1 scope of EBMS’, AMPS’, and CDS’ business methodologies with regard to services EBMS, AMPS,

                                                                                    2 and CDS rendered to the Plan, although EBMS, AMPS, and CDS had a legal duty to do so. Further,

                                                                                    3 EBMS, AMPS and CDS did not disclose to Plan participants the nature and scope of their liability to

                                                                                    4 healthcare providers, although EBMS had a legal duty to do so.

                                                                                    5          26.     EBMS, AMPS, and CDS represented to Monterey that the self-funded plan would

                                                                                    6 protect participants against healthcare provider “balance billing.” EBMS, AMPS, and CDS failed to

                                                                                    7 disclose to Plan participants the nature, scope, and amount of monetary liability they would owe to

                                                                                    8 healthcare providers as a result of the Claim Review and Validation Program and RBR Program

                                                                                    9 utilized by AMPS and CDS. AMPS and CDS (and other Defendants) also failed to disclosure to Plan

                                                                                   10 participants that virtually all significant claims administered by them would subject participants to

                                                                                   11 monetary liabilities for balances due providers who rendered healthcare services.

                                                                                   12          27.     The SPD by its term and as administered by EBMS, AMPS, and CDS operationally,

                                                                                   13 deceived Monterey, the Plan and Monterey’s employees and employee beneficiaries into believing

                                                                                   14 EBMS, AMPS, and CDS were achieving savings in claims paid by the Plan when no savings were

                                                                                   15 actually realized or could ever possibly be realized.

                                                                                   16 Healthcare Providers Sue Monterey and the Plan for Plan Benefits.

                                                                                   17          28.     As a result of both the flawed design of the Plan as stated in the SPD and the improper

                                                                                   18 administration of the Plan by EBMS, AMPS, and CDS, healthcare providers appealed the benefit

                                                                                   19 determinations. These appeals were adjudicated by EBMS at the first level, and AMPS, and CDS at

                                                                                   20 the second level, as stated in the SPD.

                                                                                   21          29.     After exhausting the first and second appeal levels, healthcare providers sued

                                                                                   22 Monterey and the Plan to recover monies on alleged underpaid services. See Salinas Valley Memorial
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 Healthcare System v. Monterey Peninsula Horticulture, Inc. d/b/a Rocket Farms, et al., Case No.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 5:17-cv-7076-VKD, United States District Court, Northern District of California, San Jose Division,
                                 L AW
                                  AT




                                                                                   25 and Long Beach Memorial Medical Center v. Monterey Peninsula Horticulture, Inc., et al., Case No.
                                 A TTORNEYS




                                                                                   26 BC711222, Superior Court of the State of California, County of Los Angeles. The healthcare

                                                                                   27 providers’ lawsuit alleges, among other allegations, that Monterey and the Plan underpaid the

                                                                                   28 healthcare providers according to the rates established in the SPD and according to representations
                                                                                      00141025.1                                       -8-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 9 of 26




                                                                                    1 made by EBMS, AMPS, and CDS on behalf of Monterey and the Plan.

                                                                                    2          30.     Defendants’ deceitful business practices forced Monterey to expend significant time

                                                                                    3 and resources in identifying, disputing, appealing and negotiating allegedly underpaid claims.

                                                                                    4 Defendants’ deceitful self-funded plan and RBR scheme resulted in at least $1.6 million in gross

                                                                                    5 claims contested. Monterey and the Plan have suffered, and continue to suffer, monetary damages in

                                                                                    6 excess of $1.6 million due to the actions and omissions of Defendants.

                                                                                    7                                     FIRST CAUSE OF ACTION

                                                                                    8                          (Breach of Fiduciary Duty against All Defendants)

                                                                                    9 Breach of Fiduciary Duty under Section 502(a)(2) against EBMS

                                                                                   10          31.     All of the factual allegations set forth above in paragraphs 1 through 30 are

                                                                                   11 incorporated by reference as though set forth herein.

                                                                                   12          32.     “Fiduciary status under ERISA is a functional concept, and if Defendants have acted

                                                                                   13 like a fiduciary, they may have incurred fiduciary obligations.” Walsh v. Principal Life Ins. Co., 266

                                                                                   14 F.R.D. 232, 241 (S.D. IA 2010). In other words, ERISA imposes fiduciary obligations on individuals

                                                                                   15 who are not named as fiduciaries, but nevertheless exercise actual authority over plan assets.

                                                                                   16 Furthermore, the Eighth Circuit has stated that “courts should construe the term fiduciary broadly

                                                                                   17 under ERISA, and in favor of finding that a fiduciary duty exists.” Id. at 241; Olson v. E.F. Hutton &

                                                                                   18 Co., Inc., 957 F.2d 622, 625 (8th Cir. 1992).

                                                                                   19          33.     Here, EBMS is a fiduciary because EBMS exercises authority over Plan assets.

                                                                                   20 Although EBMS is not a named fiduciary under the SPD, EBMS is a fiduciary of the Plan within the

                                                                                   21 meaning of ERISA section 3(21)(A)(i) and (iii) because EBMS had authority over Plan assets,

                                                                                   22 exercised discretion regarding the design and terms of the SPD, with regard to cost savings
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 mechanisms for claim processing, and with regard to the decision to retain AMPS and CDS.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          34.     A fiduciary has a duty to perform its obligations and responsibilities under the Plan
                                 L AW
                                  AT




                                                                                   25 prudently, in the best interest of the participants and beneficiaries, and in accordance with the terms
                                 A TTORNEYS




                                                                                   26 of the Plan document. 29 U.S.C. § 1104(a)(1).

                                                                                   27          35.     As part of its fiduciary duty, EBMS has the legal duty to provide full, fair and prompt

                                                                                   28 disclosure to Monterey of all facts within its knowledge which were or could have been material to
                                                                                      00141025.1                                        -9-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 10 of 26




                                                                                    1 matters within EBMS’ relationship with Monterey. The facts show EBMS breached this legal duty.

                                                                                    2 Specific examples are shown by the following actions and/or omissions:

                                                                                    3         a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                    4                 mandates, including the “minimum value” provision and rendering the Plan

                                                                                    5                 unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                    6         b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s

                                                                                    7                 employees and employees’ dependents;

                                                                                    8         c.      Failing to act in the best interest of Monterey, the Plan, Monterey’s employees, and

                                                                                    9                 employees’ dependents by causing Monterey and the Plan to engage AMPS and CDS’

                                                                                   10                 services, which exposed Monterey and Monterey’s employees and employees’

                                                                                   11                 dependents to collection activities from providers;

                                                                                   12         d.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   13                 dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                   14                 funded plan, the Claim Review and Validation Program, and the RBR Program, and

                                                                                   15                 then exposing them to that liability for unpaid claims;

                                                                                   16         e.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   17                 paid;

                                                                                   18         f.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   19                 making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   20                 example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   21                 would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   22                 would cover 100%; and
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23         g.      Or otherwise as alleged above.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24         36.     EBMS further breached its fiduciary duty by misrepresenting to Monterey that the
                                 L AW
                                  AT




                                                                                   25 self-funded plan, Claim Review and Validation Program, and RBR Program would result in savings
                                 A TTORNEYS




                                                                                   26 to Monterey and the Plan. These representations were made in order to induce Monterey to create a

                                                                                   27 self-funded plan administered by EBMS and to retain AMPS and CDS to administer the Claim

                                                                                   28 Review and Validation and RBR Programs. These misrepresentations were material because without
                                                                                      00141025.1                                 -10-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 11 of 26




                                                                                    1 them, and the trust that Monterey had in Alliant and EBMS, Monterey would not have signed the

                                                                                    2 services agreement with EBMS, AMPS, and CDS. As a result of Monterey reliance on EBMS’

                                                                                    3 misrepresentations, Monterey and the Plan was damaged in the amount of claims payments that it has

                                                                                    4 incurred as a result of healthcare providers’ refusal to accept the amount processed by EBMS, AMPS,

                                                                                    5 and CDS.

                                                                                    6            37.     In taking these and other actions, EBMS failed to act in a manner which was solely in

                                                                                    7 the interest of Monterey, the Plan, and Monterey’s employees and employees’ dependents who

                                                                                    8 participated in the Plan or to act with the care, skill, prudence, and diligence under the circumstances

                                                                                    9 that a prudent person acting in a like capacity would use.

                                                                                   10            38.     EBMS is liable under ERISA section 409 to make good any losses incurred by the

                                                                                   11 Plan as a result of EBMS’ breach, to restore any personal profits it received, and for such other

                                                                                   12 equitable or remedial relief as the court may deem appropriate.

                                                                                   13            39.     As a result of EBMS’ breach of fiduciary duties, Monterey and the Plan suffered

                                                                                   14 damages in excess of $1.6 million.

                                                                                   15 Breach of Fiduciary Duty under Section 502(a)(2) against CDS

                                                                                   16            40.     All of the factual allegations set forth above in paragraphs 1 through 39 are

                                                                                   17 incorporated by reference as though set forth herein.

                                                                                   18            41.     CDS is a named fiduciary of the Plan in Monterey’s service agreement with CDS and

                                                                                   19 AMPS. Additionally, CDS is also fiduciary of the Plan within the meaning of ERISA sections

                                                                                   20 3(21)(A)(i) and (iii) because CDS had authority over Plan assets, and exercised discretion regarding

                                                                                   21 the design and terms of the SPD as well as cost savings mechanisms for claim processing.

                                                                                   22            42.     As part of its fiduciary duty, CDS has the legal duty to provide full, fair and prompt
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 disclosure to Monterey of all facts within its knowledge which were or could have been material to
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 matters within CDS’ relationship with Monterey. The facts show CDS breached this legal duty.
                                 L AW
                                  AT




                                                                                   25 Specific examples are shown by the following actions and/or omissions:
                                 A TTORNEYS




                                                                                   26            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                   27                    mandates, including the “minimum value” provision and rendering the Plan

                                                                                   28                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;
                                                                                        00141025.1                                       -11-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 12 of 26




                                                                                    1           b.      Drafting an illusory SPD which shifted the risk for losses from to Monterey and

                                                                                    2                   Monterey’s employees and employees’ dependents;

                                                                                    3           c.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                    4                   dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                    5                   funded plan and the Claim Review and Validation and RBR Programs, and then

                                                                                    6                   exposing them to that liability for unpaid claims;

                                                                                    7           d.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                    8                   paid;

                                                                                    9           e.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   10                   making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   11                   example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   12                   would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   13                   would cover 100%; and

                                                                                   14           f.      Engaging in a pricing scheme and exposing Monterey and the Plan to litigation from

                                                                                   15                   hospitals.

                                                                                   16           g.      Or otherwise as alleged above.

                                                                                   17           43.     CDS further breached its fiduciary duty by misrepresenting to Monterey that the self-

                                                                                   18 funded plan and Claim Review and Validation and RBR Programs would result in savings to

                                                                                   19 Monterey and the Plan. These representations were made in order to induce Monterey to create a self-

                                                                                   20 funded plan administered by EBMS and retain AMPS and CDS to administer the Claim Review and

                                                                                   21 Validation and RBR Programs. These misrepresentations were material because without them,

                                                                                   22 Monterey would not have signed the services agreement with AMPS and CDS. As a result of
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 Monterey’s reliance on CDS’ misrepresentations, Monterey was damaged in the amount of claims
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 payments that it has incurred as a result of healthcare providers’ refusal to accept the amount
                                 L AW
                                  AT




                                                                                   25 processed by EBMS, AMPS, and CDS.
                                 A TTORNEYS




                                                                                   26 ///

                                                                                   27           44.     In taking these and other actions, CDS failed to act in a manner which was solely in

                                                                                   28 the interest of Monterey, the Plan, and Monterey’s employees and employees’ dependents who
                                                                                      00141025.1                                   -12-
                                                                                                      MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 13 of 26




                                                                                    1 participated in the Plan, or to act with the care, skill, prudence, and diligence under the circumstances

                                                                                    2 that a prudent person acting in a like capacity would use.

                                                                                    3            45.     CDS is liable under ERISA section 409 to make good any losses incurred by the Plan

                                                                                    4 as a result of EBMS’ breach, to restore any personal profits it received, and for such other equitable

                                                                                    5 or remedial relief as the court may deem appropriate.

                                                                                    6            46.     As a result of CDS’ breach of fiduciary duties, Monterey and the Plan suffered

                                                                                    7 damages in excess of $1.6 million.

                                                                                    8 Breach of Fiduciary Duty under Section 502(a)(2) against AMPS

                                                                                    9            47.     All of the factual allegations set forth above in paragraphs 1 through 46 are

                                                                                   10 incorporated by reference as though set forth herein.

                                                                                   11            48.     AMPS purchased CDS in 2014, and took full managerial control of CDS in 2016.

                                                                                   12 Pursuant to Monterey’s service agreement with CDS, CDS assigned all of its rights and obligations

                                                                                   13 under the services agreement to AMPS.

                                                                                   14            49.     AMPS (through CDS) is a named fiduciary of the Plan in Monterey’s service

                                                                                   15 agreement. Additionally, AMPS is also a fiduciary of the Plan within the meaning of ERISA sections

                                                                                   16 3(21)(A)(i) and (iii) because AMPS had authority over Plan assets, and exercised discretion regarding

                                                                                   17 the design and terms of the SPD, and cost savings mechanisms for claim processing.

                                                                                   18            50.     As part of its fiduciary duty, AMPS had the legal duty to provide full, fair and prompt

                                                                                   19 disclosure to Monterey of all facts within its knowledge which were or could have been material to

                                                                                   20 matters within AMPS’ relationship with Monterey. The facts show AMPS breached this legal duty.

                                                                                   21 Specific examples are shown by the following actions and/or omissions:

                                                                                   22            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                    mandates including the “minimum value” provision and rendering the Plan
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;
                                 L AW
                                  AT




                                                                                   25            b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s
                                 A TTORNEYS




                                                                                   26                    employees and employees’ dependents;

                                                                                   27            c.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   28                    dependents the nature and scope of their liability for claims left unpaid by the self-
                                                                                        00141025.1                                      -13-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 14 of 26




                                                                                    1                  funded plan and Claim Review and Validation and RBR Programs, and then exposing

                                                                                    2                  them to that liability for unpaid claims;

                                                                                    3          d.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                    4                  paid;

                                                                                    5          e.      Failing to correctly communicate the Plan’s benefits to healthcare providers; and

                                                                                    6                  making false representations about the Plan’s benefits to healthcare providers. For

                                                                                    7                  example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                    8                  would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                    9                  would cover 100%; and

                                                                                   10          f.      Engaging in a pricing scheme and exposing Monterey and the Plan to litigation from

                                                                                   11                  hospitals.

                                                                                   12          g.      Or otherwise as alleged above.

                                                                                   13          51.     AMPS further breached its fiduciary duty by misrepresenting to Monterey that the

                                                                                   14 self-funded plan and the Claim Review and Validation and RBR Programs would result in savings to

                                                                                   15 Monterey and the Plan. These representations were made in order to induce Monterey to create a self-

                                                                                   16 funded plan administered by EBMS and retain AMPS and CDS to administer the Claim Review and

                                                                                   17 Validation and RBR Programs. These misrepresentations were material because without them,

                                                                                   18 Monterey would not have signed the services agreement with AMPS and CDS. As a result of

                                                                                   19 Monterey’s reliance on AMPS’ misrepresentations, Monterey and the Plan were damaged in the

                                                                                   20 amount of claims payments that they have incurred as a result of healthcare providers’ refusal to

                                                                                   21 accept the amount processed by EBMS, AMPS, and CDS.

                                                                                   22          52.     In taking these and other actions, AMPS failed to act in a manner which was solely in
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 the interest of Monterey, the Plan, and Monterey’s employees and employees’ dependents who
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 participated in the Plan or to act with the care, skill, prudence, and diligence under the circumstances
                                 L AW
                                  AT




                                                                                   25 that a prudent person acting in a like capacity would use.
                                 A TTORNEYS




                                                                                   26          53.     AMPS is liable under ERISA section 409 to make good any losses incurred by the

                                                                                   27 Plan as a result of EBMS’ breach, to restore any personal profits it received, and for such other

                                                                                   28 equitable or remedial relief as the court may deem appropriate.
                                                                                      00141025.1                                       -14-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 15 of 26




                                                                                    1            54.     As a result of AMPS’ breach of fiduciary duties, Monterey and the Plan suffered

                                                                                    2 damages in excess of $1.6 million.

                                                                                    3 Breach of Fiduciary Duty under Section 502(a)(3) against ALLIANT

                                                                                    4            55.     All of the factual allegations set forth in paragraphs 1 through 54 above are

                                                                                    5 incorporated by reference as though set forth herein.

                                                                                    6            56.     Alliant is liable as a non-fiduciary service provider to the Plan for the breach of

                                                                                    7 fiduciary duty by EBMS, AMPS, and CDS because Alliant knowingly participated in the violations

                                                                                    8 against the Plan. 29 U.S.C. § 1105.

                                                                                    9            57.     The facts, as outlined above, show that Alliant knew EBMS, AMPS, and CDS were

                                                                                   10 fiduciaries of the Plan and that they owed special duties to Monterey and the Plan as a result of that

                                                                                   11 relationship. Alliant was aware of the misrepresentations made to the Plan and Monterey relating to

                                                                                   12 purported savings of utilizing a self-funded plan and the Claim Review and Validation and RBR

                                                                                   13 programs, and how the Claim Review and Validation and RBR programs worked. However, Alliant

                                                                                   14 never informed Monterey or the Plan that these representations were false. Instead, Alliant permitted

                                                                                   15 EBMS, AMPS, and CDS to proceed with their scheme against Monterey and the Plan and their breach

                                                                                   16 of fiduciary duties.

                                                                                   17            58.     As a result of Alliant’s knowing participation in EBMS, AMPS, and CDS’ breach of

                                                                                   18 fiduciary duties, Alliant is liable to Monterey and the Plan for damages it incurred as a result of these

                                                                                   19 breaches.

                                                                                   20                                     SECOND CAUSE OF ACTION

                                                                                   21                          (Breach of Written Contract against All Defendants)

                                                                                   22 Breach of Written Contract against EBMS
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            59.     All of the factual allegations set forth in paragraphs 1 through 58 above are
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 incorporated by reference as though set forth herein.
                                 L AW
                                  AT




                                                                                   25            60.     Monterey entered into a service agreement with EBMS in 2014. The service
                                 A TTORNEYS




                                                                                   26 agreement required Monterey to pay EBMS a fee. Monterey paid the fee to EBMS. In exchange for

                                                                                   27 the fee, the service agreement required EBMS to perform services for Monterey and the Plan. These

                                                                                   28
                                                                                        00141025.1                                       -15-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 16 of 26




                                                                                    1 services, included, but are not limited to:

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10

                                                                                   11

                                                                                   12

                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19          61.     EBMS breached the services agreement by failing to perform these services, as well

                                                                                   20 as other provisions in the services agreement with Monterey.

                                                                                   21          62.     As a result of EBMS’ breach, Monterey and the Plan suffered damages in excess of

                                                                                   22 $1.6 million.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 Breach of Written Contract against CDS
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          63.     All of the factual allegations set forth in paragraphs 1 through 62 above are
                                 L AW
                                  AT




                                                                                   25 incorporated by reference as though set forth herein.
                                 A TTORNEYS




                                                                                   26          64.     Monterey entered into a service agreement with CDS in 2014. The services agreement

                                                                                   27 required Monterey to pay CDS a fee. Monterey paid the fee to CDS. In exchange for the fee, the

                                                                                   28 service agreement required CDS to perform services for Monterey and the Plan. These services
                                                                                      00141025.1                                 -16-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 17 of 26




                                                                                    1 included, but were not limited to:

                                                                                    2            65.     CDS breached the services agreement by failing to perform these services, as well as

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10

                                                                                   11

                                                                                   12

                                                                                   13 other provisions in the services agreement with Monterey.

                                                                                   14            66.     As a result of CDS’ breach, Monterey and the Plan suffered damages in excess of $1.6

                                                                                   15 million.

                                                                                   16 Breach of Written Contract against AMPS

                                                                                   17            67.     All of the factual allegations set forth in paragraphs 1 through 66 above are

                                                                                   18 incorporated by reference as though set forth herein.

                                                                                   19            68.     Monterey entered into a service agreement with CDS in 2014.

                                                                                   20            69.     AMPS purchased CDS in 2014, and took full managerial control of CDS in 2016.

                                                                                   21 Pursuant to Monterey’s service agreement with CDS, CDS assigned all of its rights and obligations

                                                                                   22 under the services agreement with Monterey to AMPS. The services agreement required Monterey
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 to pay AMPS a fee otherwise payable to CDS. Monterey paid the fee to AMPS. Exchange for the fee,
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 the service agreement required AMPS to perform the Services for Monterey and the Plan as stated in
                                 L AW
                                  AT




                                                                                   25 CDS services agreement with Monterey.
                                 A TTORNEYS




                                                                                   26 ///

                                                                                   27 ///

                                                                                   28
                                                                                        00141025.1                                       -17-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 18 of 26




                                                                                    1            70.     Monterey’s service agreement with CDS required AMPS to perform services for

                                                                                    2 Monterey and the Plan. These services included, but were not limited to:

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10

                                                                                   11

                                                                                   12

                                                                                   13            71.     AMPS, independently and through CDS, breached the services agreement by failing

                                                                                   14 to perform these services, as well as other provisions in the services agreement with Monterey.

                                                                                   15            72.     Moreover, as the owner of CDS, AMPS is liable for CDS’ breaches of the services

                                                                                   16 agreement between Monterey and CDS.

                                                                                   17            73.     As a result of AMPS breach, Monterey and the Plan suffered damages in excess of

                                                                                   18 $1.6 million.

                                                                                   19 Breach of Written Contract against Alliant

                                                                                   20            74.     All of the factual allegations set forth in paragraphs 1 through 73 above are

                                                                                   21 incorporated by reference as though set forth herein.

                                                                                   22            75.     Monterey entered into an agreement with Alliant in 2014.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            76.     The agreement required Monterey to pay Alliant a fee. Monterey paid the fee to
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Alliant. In exchange for the fee, the agreement required Aliant to perform services for Monterey and
                                 L AW
                                  AT




                                                                                   25 the Plan. These services included, but were not limited to:
                                 A TTORNEYS




                                                                                   26                    a. Prepare a self-funded plan for Monterey that complied with federal law including,

                                                                                   27                       but not limited, to the ACA and ERISA;

                                                                                   28                    b. Select administrative services entities that provided services that complied with
                                                                                        00141025.1                                       -18-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 19 of 26




                                                                                    1                     federal law including, but not limited, to the ACA and ERISA;

                                                                                    2                  c. Prepare and analyze business proposals and supporting documents in the best

                                                                                    3                     interest of Monterey and the proposed self-funded plan;

                                                                                    4                  d. Review contracts, amendments, and the SPD for accuracy and coverage, and

                                                                                    5                     identify errors and coordinate the corrections; and

                                                                                    6                  e. Provide claims, eligibility, billing and plan administration advocacy and

                                                                                    7                     resolution.

                                                                                    8                  f. Otherwise acting as alleged above.

                                                                                    9          77.     Alliant breached the agreement by failing to perform these services, as well as other

                                                                                   10 terms in the agreement with Monterey.

                                                                                   11          78.     As a result of Alliant’s breach, Monterey and the Plan suffered damages in excess of

                                                                                   12 $1.6 million.

                                                                                   13                                        THIRD CAUSE OF ACTION
                                                                                                                    (Professional Negligence against All Defendants)
                                                                                   14

                                                                                   15 Professional Negligence against EBMS

                                                                                   16          79.     All of the factual allegations set forth in paragraphs 1 through 78 above are

                                                                                   17 incorporated by reference as though set forth herein.

                                                                                   18          80.     Throughout the course of their dealings with Monterey, EBMS held themselves out as

                                                                                   19 skilled administrators of self-funded plans, having superior knowledge regarding their ability to

                                                                                   20 administer self-funded plans. EBMS intended that Monterey rely, and Monterey did rely, on EBMS’

                                                                                   21 alleged expertise and advice in connection with Monterey’s self-funded plan.

                                                                                   22          81.     Monterey entered into a service agreement with EBMS in 2014. Monterey’s service
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 agreement with EBMS required EBMS to perform services for Monterey and the Plan as stated
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 previously in this Third-Party Complaint, including paragraph 60. In doing so, EBMS was required
                                 L AW
                                  AT




                                                                                   25 to use the skill and care that a reasonably careful administrative service organization/third-party
                                 A TTORNEYS




                                                                                   26 administrator would have used in similar circumstances.

                                                                                   27          82.     Monterey is informed and believes, and on that basis alleges, that EBMS failed to use

                                                                                   28 the skill and care that a reasonably careful administrative service organization/third-party
                                                                                      00141025.1                                -19-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 20 of 26




                                                                                    1 administrator would have used in similar circumstances by, among other things:

                                                                                    2            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                    3                    mandates, including the “minimum value” provision and rendering the Plan

                                                                                    4                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                    5            b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s

                                                                                    6                    employees and employees’ dependents;

                                                                                    7            c.      Failing to act in the best interest of Monterey, the Plan, Monterey’s employees, and

                                                                                    8                    employees’ dependents by causing Monterey and the Plan to engage AMPS and CDS’

                                                                                    9                    services, which exposed Monterey and Monterey’s employees and employees’

                                                                                   10                    dependents to collection activities from providers;

                                                                                   11            d.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   12                    dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                   13                    funded plan, the Claim Review and Validation Program, and the RBR Program, and

                                                                                   14                    then exposing them to that liability for unpaid claims;

                                                                                   15            e.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   16                    paid;

                                                                                   17            f.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   18                    making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   19                    example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   20                    would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   21                    would cover 100%; and

                                                                                   22            g.      Otherwise acting as alleged above.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            83.     As a direct and proximate cause of EBMS’ negligence, Monterey suffered damages in
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 excess of $1.6 million, plus costs and interest thereon.
                                 L AW
                                  AT




                                                                                   25 Professional Negligence against CDS
                                 A TTORNEYS




                                                                                   26            84.     All of the factual allegations set forth in paragraphs 1 through 83 above are

                                                                                   27 incorporated by reference as though set forth herein.

                                                                                   28            85.     Throughout the course of their dealings with Monterey, CDS held itself out as a skilled
                                                                                        00141025.1                                        -20-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 21 of 26




                                                                                    1 third-party administrator of self-funded plans, having superior knowledge regarding its ability to

                                                                                    2 administer self-funded plans, including pricing and adjudicating healthcare claims. CDS intended that

                                                                                    3 Monterey rely, and Monterey did rely, on CDS’ alleged expertise and advice in connection with

                                                                                    4 Monterey’s self-funded plan.

                                                                                    5            86.     Monterey entered into a service agreement with CDS in 2014. Monterey’s service

                                                                                    6 agreement with CDS required CDS to perform services for Monterey and the Plan as stated previously

                                                                                    7 in this Third-Party Complaint, including paragraph 64. In doing so, CDS was required to use the skill

                                                                                    8 and care that a reasonably careful third-party administrator would have used in similar circumstances.

                                                                                    9            87.     Monterey is informed and believes, and on that basis alleges, that CDS failed to use

                                                                                   10 the skill and care that a reasonably careful third-party administrator would have used in similar

                                                                                   11 circumstances by, among other things:

                                                                                   12            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                   13                    mandates, including the “minimum value” provision and rendering the Plan

                                                                                   14                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                   15            b.      Drafting an illusory SPD which shifted the risk for losses from to Monterey and

                                                                                   16                    Monterey’s employees and employees’ dependents;

                                                                                   17            c.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   18                    dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                   19                    funded plan and the Claim Review and Validation and RBR Programs, and then

                                                                                   20                    exposing them to that liability for unpaid claims;

                                                                                   21            d.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   22                    paid;
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            e.      Failing to correctly communicate the Plan’s benefits to healthcare providers and
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                    making false representations about the Plan’s benefits to healthcare providers. For
                                 L AW
                                  AT




                                                                                   25                    example, EBMS made false representations to Salinas Valley Hospital that the Plan
                                 A TTORNEYS




                                                                                   26                    would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   27                    would cover 100%;

                                                                                   28            f.      Engaging in a pricing scheme and exposing Monterey and the Plan to litigation from
                                                                                        00141025.1                                      -21-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 22 of 26




                                                                                    1                    hospitals; and

                                                                                    2            g.      Otherwise acting as alleged above.

                                                                                    3            88.     As a direct and proximate cause of CDS’ negligence, Monterey suffered damages in

                                                                                    4 excess of $1.6 million, plus costs and interest thereon.

                                                                                    5            Professional Negligence against AMPS

                                                                                    6            89.     All of the factual allegations set forth in paragraphs 1 through 88 above are

                                                                                    7 incorporated by reference as though set forth herein.

                                                                                    8            90.     Throughout the course of their dealings with Monterey, AMPS held itself out as a

                                                                                    9 skilled third-party administrator of self-funded plans, having superior knowledge regarding its ability

                                                                                   10 to administer self-funded plans, including pricing and adjudicating healthcare claims. AMPS intended

                                                                                   11 that Monterey rely, and Monterey did rely, on AMPS’ alleged expertise and advice in connection

                                                                                   12 with Monterey’s self-funded plan.

                                                                                   13            91.     Monterey entered into a service agreement with CDS in 2014.

                                                                                   14            92.     AMPS purchased CDS in 2014, and took full managerial control of CDS in 2016.

                                                                                   15 Pursuant to Monterey’s service agreement with CDS, CDS assigned all of its rights and obligations

                                                                                   16 under the services agreement with Monterey to AMPS.

                                                                                   17            93.     Monterey’s service agreement with CDS required AMPS to perform services for

                                                                                   18 Monterey and the Plan as stated previously in this Third-Party Complaint, including paragraph 70. In

                                                                                   19 doing so, AMPS was required to use the skill and care that a reasonably careful third-party

                                                                                   20 administrator would have used in similar circumstances.

                                                                                   21            94.     Monterey is informed and believes, and on that basis alleges, that AMPS failed to use

                                                                                   22 the skill and care that a reasonably careful administrative service organization/third-party
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 administrator would have used in similar circumstances by, among other things:
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA
                                 L AW
                                  AT




                                                                                   25                    mandates, including the “minimum value” provision and rendering the Plan
                                 A TTORNEYS




                                                                                   26                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                   27            b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s

                                                                                   28                    employees and employees’ dependents;
                                                                                        00141025.1                                     -22-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 23 of 26




                                                                                    1          c.      Failing to act in the best interest of Monterey, the Plan, Monterey’s employees, and

                                                                                    2                  employees’ dependents by causing Monterey and the Plan to engage AMPS and CDS’

                                                                                    3                  services, which exposed Monterey and Monterey’s employees and employees’

                                                                                    4                  dependents to collection activities from providers;

                                                                                    5          d.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                    6                  dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                    7                  funded plan, the Claim Review and Validation Program, and the RBR Program, and

                                                                                    8                  then exposing them to that liability for unpaid claims;

                                                                                    9          e.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   10                  paid;

                                                                                   11          f.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   12                  making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   13                  example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   14                  would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   15                  would cover 100%; and

                                                                                   16          g.      Otherwise acting as alleged above.

                                                                                   17          95.     As a direct and proximate cause of AMPS’ negligence, Monterey suffered damages in

                                                                                   18 excess of $1.6 million, plus costs and interest thereon.

                                                                                   19 Professional Negligence against Alliant

                                                                                   20          96.     All of the factual allegations set forth in paragraphs 1 through 95 above are

                                                                                   21 incorporated by reference as though set forth herein.

                                                                                   22          97.     Throughout the course of its dealings with Monterey, Alliant held itself out as a skilled
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 insurance broker, having superior knowledge regarding its ability to procure insurance policies for
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Monterey. Alliant intended that Monterey rely, and Monterey did rely, on Alliant’ alleged expertise
                                 L AW
                                  AT




                                                                                   25 and advice in connection with Monterey’s self-funded plan.
                                 A TTORNEYS




                                                                                   26          98.     Monterey entered into an agreement with Alliant. Monterey’s agreement with Alliant

                                                                                   27 required Alliant to perform services for Monterey and the Plan as stated previously in this Third-

                                                                                   28 Party Complaint, including paragraph 76. In doing so, EBMS was required to use the skill and care
                                                                                      00141025.1                                    -23-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 24 of 26




                                                                                    1 that a reasonably careful insurance broker would have used in similar circumstances.

                                                                                    2            99.      Monterey is informed and believes, and on that basis alleges, that EBMS failed to use

                                                                                    3 the skill and care that a reasonably careful insurance broker would have used in similar circumstances

                                                                                    4 by, among other things:

                                                                                    5                     a. Prepare a self-funded plan for Monterey that complied with federal law including,

                                                                                    6                        but not limited, to the ACA and ERISA;

                                                                                    7                     b. Select administrative services entities that provided services that complied with

                                                                                    8                        federal law including, but not limited, to the ACA and ERISA;

                                                                                    9                     c. Prepare and analyze business proposals and supporting documents in the best

                                                                                   10                        interest of Monterey and the proposed self-funded plan;

                                                                                   11                     d. Review contracts, amendments, and the SPD for accuracy and coverage, and

                                                                                   12                        identify errors and coordinate the corrections;

                                                                                   13                     e. Provide claims, eligibility, billing and plan administration advocacy and

                                                                                   14                        resolution; and

                                                                                   15                     f. Otherwise acting as alleged above.

                                                                                   16            100.     As a direct and proximate cause of EBMS’ negligence, Monterey suffered damages in

                                                                                   17 excess of $1.6 million, plus costs and interest thereon.

                                                                                   18                                           PRAYER FOR RELIEF

                                                                                   19            WHEREFORE, Monterey prays for a judgment against Defendants as follows:

                                                                                   20            A.       Judgment in an amount equal to Monterey’s actual damages for each claim;

                                                                                   21            B.       Ordering EBMS, AMPS, CDS, and Alliant to each pay all reasonable costs and

                                                                                   22                     expenses of an independent administrator in re-adjudicating the claims set forth above
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                     and the reasonable costs and expenses associates with correcting all improperly
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                     adjudicated claims identified in this Complaint;
                                 L AW
                                  AT




                                                                                   25            C.       Requiring each Defendant to disgorge all unjust enrichment or profits received as a
                                 A TTORNEYS




                                                                                   26                     result of fiduciary breaches committed by them or for which they are liable;

                                                                                   27            D.       For an injunction against each EBMS, AMPS, CDS, and Alliant for any and all such

                                                                                   28                     continuing conduct;
                                                                                        00141025.1                                         -24-
                                                                                                        MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 25 of 26




                                                                                    1            E.     Attorney’s fees and costs pursuant to ERISA section 502(g); and

                                                                                    2            F.     Such other and further relief as the Court deems just and proper.

                                                                                    3                                     DEMAND FOR JURY TRIAL

                                                                                    4            Monterey demands a jury trial against EBMS, CDS, AMPS and Alliant, and each of them.

                                                                                    5

                                                                                    6 DATED: December 13, 2018                                  KENNADAY LEAVITT OWENSBY PC

                                                                                    7

                                                                                    8                                                 By: _________________________________
                                                                                                                                                      LANCE M. MARTIN
                                                                                    9                                                                Attorneys for Defendants
                                                                                   10                                                               MONTEREY PENINSULA
                                                                                                                                               HORTICULTURE, INC. dba ROCKET
                                                                                   11                                                         FARMS; and MONTEREY PENINSULA
                                                                                                                                              HORTICULTURE / STEVEN ROBERTS
                                                                                   12                                                        ORIGINAL DESSERTS, LLC, EMPLOYEE
                                                                                                                                                         BENEFIT PLAN
                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00141025.1                                       -25-
                                                                                                      MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 44 Filed 12/13/18 Page 26 of 26




                                                                                    1                                         PROOF OF SERVICE
                                                                                    2         At the time of service, I was over 18 years of age and not a party to this action. I am employed
                                                                                      in the County   of Sacramento, State of California. My business address is 621 Capitol Mall, Suite
                                                                                    3
                                                                                      2500, Sacramento, CA 95814.
                                                                                    4
                                                                                              On December 13, 2018, I served true copies of the following document(s) described as
                                                                                    5 MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT on
                                                                                      the interested parties in this action as follows:
                                                                                    6
                                                                                      [x]     BY EMAIL: I caused such documents to be served via electronic mail transmittal to the
                                                                                    7         offices of the email addresses herein described.
                                                                                    8
                                                                                      Eric D. Chan
                                                                                    9 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                                      1875 Century Park East, Suite 1600
                                                                                   10 Los Angeles, California 90067
                                                                                      echan@health-law.com
                                                                                   11
                                                                                      cc: Griselda Rodriguez (grodriguez@health-law.com)
                                                                                   12

                                                                                   13 [x]        BY PERSONAL SERVICE: By causing delivery by hand via reliable messenger service
                                                                                                 to the interested parties at the address(es) set forth herein.
                                                                                   14
                                                                                         EMPLOYEE BENEFIT             MANAGEMENT            ADVANCED MEDICAL PRICING
                                                                                   15    SERVICES, INC.                                     SOLUTIONS, INC.
                                                                                         1075 Overland Ave.                                 35 Technology Parkway, Suite 100
                                                                                   16    Billings, MT 59102                                 Peachtree Corners, GA 30092
                                                                                   17
                                                                                         CLAIMS DELEGATE SERVICES, LLC                      ALLIANT INSURANCE SERVICES, INC.
                                                                                   18    420 Technology Parkway                             1301 Dove Street, Suite 200
                                                                                         Norcross, GA 30092                                 Newport Beach, CA 92660
                                                                                   19

                                                                                   20

                                                                                   21           I declare that I am employed in the office of a member of the bar of this Court at whose
                                                                                        direction the service was made. Executed on December 13, 2018, at Sacramento, California.
                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                                                                        Erin Harris
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00141025.1                                       -26-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
